

	

		III 

		109th CONGRESS

		1st Session

		S. 275

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To require the establishment of a Consumer

		  Price Index for Elderly Consumers to compute cost-of-living increases for

		  Social Security benefits under title II of the Social Security

		  Act.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Consumer Price Index for Elderly

			 Consumers Act.

		

			2.

			Consumer Price Index for Elderly Consumers

			

				(a)

				In general

				The Bureau of Labor

			 Statistics of the Department of Labor shall prepare and publish an index for

			 each calendar month to be known as the Consumer Price Index for Elderly

			 Consumers that indicates changes over time in expenditures for

			 consumption which are typical for individuals in the United States who are 62

			 years of age or older.

			

				(b)

				Effective date

				Subsection (a) shall apply

			 with respect to calendar months ending on or after July 31 of the calendar year

			 following the calendar year in which this Act is enacted.

			

				(c)

				Authorization of appropriations

				There are authorized to be

			 appropriated such sums as are necessary to carry out the provisions of this

			 section.

			

			3.

			Computation of cost-of-living increases for Social Security

			 benefits

			

				(a)

				In general

				

					Section

			 215(i) of the Social Security

			 Act (42

			 U.S.C. 415(i)) is amended—

				

					(1)

					in paragraph (1)(G), by

			 inserting before the period the following: , and, solely with respect to

			 any monthly insurance benefit payable under this title to an individual who has

			 attained age 62, effective for adjustments under this subsection to the primary

			 insurance amount on which such benefit is based (or to any such benefit under

			 section 227 or 228) occurring after such individual attains such age, the

			 applicable Consumer Price Index shall be deemed to be the Consumer Price Index

			 for Elderly Consumers and such primary insurance amount shall be deemed

			 adjusted under this subsection using such Index; and

				

					(2)

					in paragraph (4), by striking

			 and by section 9001 and inserting , by section

			 9001, and by inserting after 1986, the following:

			 and by section 3(a) of the Consumer Price Index for Elderly Consumers

			 Act,.

				

				(b)

				Conforming amendments in applicable former law

				

					Section

			 215(i)(1)(C) of the Social

			 Security Act, as in effect in December 1978 and applied in certain

			 cases under the provisions of such Act in effect after December 1978, is

			 amended by inserting before the period the following: , and, solely with

			 respect to any monthly insurance benefit payable under this title to an

			 individual who has attained age 62, effective for adjustments under this

			 subsection to the primary insurance amount on which such benefit is based (or

			 to any such benefit under section 227 or 228) occurring after such individual

			 attains such age, the applicable Consumer Price Index shall be deemed to be the

			 Consumer Price Index for Elderly Consumers and such primary insurance amount

			 shall be deemed adjusted under this subsection using such Index.

			

				(c)

				Effective date

				The amendments made by this

			 section shall apply to determinations made by the Commissioner of Social

			 Security under section 215(i)(2) of the

			 Social Security Act (42 U.S.C.

			 415(i)(2)) with respect to cost-of-living computation quarters

			 ending on or after September 30 of the second calendar year following the

			 calendar year in which this Act is enacted.

			

